     Case 3:20-cr-00520-MMA Document 27 Filed 03/17/21 PageID.32 Page 1 of 1




1

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7
                             SOUTHERN DISTRICT OF CALIFORNIA
8

9      UNITED STATES OF AMERICA                )
                                               )
10                                             )   Case No. 20-cr-0520-MMA
                                               )
11           v.                                )
                                               )   ORDER GRANTING JOINT MOTION
12     RUBEN GUIZAR CAMACHO,                   )   TO CONTINUE MOTION
                                               )   HEARING/TRIAL SETTING
13                                             )
                           Defendant.          )   [Doc. No. 26]
14                                             )
                                               )
15                                             )
16

17          Upon due consideration, good cause appearing, the Court GRANTS the parties’

18    joint motion to continue the motion hearing/trial setting previously scheduled for March

19    24, 2021. Accordingly, based on the facts set forth in the parties’ joint motion and

20    pursuant to 18 U.S.C. § 3161(h)(7), the Court finds that the ends of justice served by

21    granting the requested continuance outweigh the best interest of the public and the

22    defendant in a speedy trial and RESETS the motion hearing/trial setting for

23    May 5, 2021 at 2:00 p.m. in Courtroom 3D.

24          IT IS SO ORDERED.

25    DATE: March 17, 2021                          ______________________________
                                                    Hon. Michael M. Anello
26                                                  United States District Judge
27

28
